FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 BIG LAGOON RANCHERIA, a                     Nos. 10-17803
 federally recognized Indian tribe,               10-17878
                  Plaintiff-Appellee–
                    Cross-Appellant,              D.C. No.
                                             4:09-cv-01471-CW
                  v.

 STATE OF CALIFORNIA,                            ORDER
            Defendant-Appellant–
                 Cross-Appellee.


                       Filed June 11, 2014


                            ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judges Owens and Friedland did not participate in the
deliberations or vote in this case.